Citation Nr: 1819037	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-10 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for status post-left knee arthrotomy, with residual arthritis and scar.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO). In September 2016, a different Veterans Law Judge remanded this issue; the case has since been assigned to the undersigned.

The record indicates that the Veteran's service-connected disabilities may prevent him from working. See May 2011 notice of disagreement. Because a TDIU rating is inherent in any claim for an increased rating, see Rice v. Shinseki, 22 Vet. App. 447 (2009), it has been added as an issue on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

In September 2016, the Board remanded to obtain all the Veteran's VA treatment records from 1975 to November 2009, and explained that such records are under VA's constructive possession even if they are not relevant to the current issue. See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016). While the AOJ retrieved electronic records dating from 2001, the record does not reflect that paper records prior to 2001 were requested or received (although there were some already of record from 1975 to 1980). However, the Board is mindful that the Sullivan also holds that assistance in obtaining evidence is not necessary if there is no reasonable possibility that such assistance would substantiate the Veteran's claim. See id.; see also 38 C.F.R. § 3.159(d). Consequently, the Board will not remand for further development pursuant to Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran last underwent a VA examination in October 2016. (Although a VA examiner reviewed the Veteran's claim file and provided a medical opinion as to the cause of the Veteran's left knee pain in March 2017, he did not examine the Veteran.) None of the VA examinations of record provide range of motion measurements for active and passive motion, and weight-bearing and non-weight-bearing circumstances. See Correia v. McDonald, 28 Vet. App. 158, 165-170 (2016). Accordingly, remand is necessary for a new VA examination to obtain such information.

The Veteran should be afforded proper notice of the requirements to be entitled to TDIU, and given the opportunity to submit a formal application (VA Form 21-8940). 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's disability from August 2016 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disability are associated with the record.

2. The AOJ should provide the Veteran appropriate notice of VA's duties to notify and assist in regards to how to substantiate a claim for entitlement to TDIU, to include providing him a VA Form 21-8940. The Veteran should assist in the matter by providing the requested information.

3. After the above development has been completed, the AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected left knee disability. The examiner must review the entire record in conjunction with the examination and note such review was conducted. Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail. All indicated tests or studies should be completed.

Range of motion measurements must be included for active and passive motion, and weight-bearing and non-weight-bearing circumstances.  If pain is noted , the point in the range of motion at which pain starts should be clearly noted. 

If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran. If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished. Specifically, if the medical professional cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation for why an opinion cannot be rendered. 

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).



This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2017).

